                        UNITED STATES .DISTRICT COURT
                           DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                   Hon. Freda L. Wolfson

                   V.                       Criminal No. 18-748

 MARTIN A. BENNETT,                         ORDER FOR CONTINUANCE

                        Defendant.




      This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (Christopher Amore, Assistant U.S. Attorney, appearingL and

defendant Martin A. Benn~tt (Andrea Bergman, Esq., appearing), for an order

granting a continuance of proceedings in the above-captioned matter; and the

defendant being aware that he has the right to have this matter brought to trial

within 70 days of the date of his appearance before a judicial officer of this

court pursuant to 18 U.S.C. § 3161(c)(l); and the defendant having consented

to such continuance and havirtg waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reas9ns:

      1.   The failure to grap.t a continuance would deny counsel_ for the

defendant and counsel for the Government the reasonable time necessary for

effective preparation for trial, taking into account the exercise of due diligence.

      2.   As a result of the foregoing, pursuant to 18 U.S.C. § 3161(h)(7)(A)
and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

outweigh the best interests of the public and the defendant in a speedy trial.

      IT IS, therefore, on this
                                                 4
                                          J (~ ' day of Jartuafy, 2019,

      ORDERED that this action be, and hereby is, continued until March 31,

2019; and it is further

      ORDERED that the period from the date of this order through March 31,

2019 be and it hereby is excluded in computing time under the Speedy Trial

Act of 1974, 18 U.S.C. § 3161 et seq.
          A'                  YIA   fJJ; _ ')   17]    c;LiJ I f   -
         / I l.-1 fl, L- -   IT[.    0   t:>£,-~   I




Consented to as to form and entry:

Cf_-~
   ·~--···----------

Christopher D. Amore
Assista,nt U.S. Attorney



Martin A. :Sennett
Defendant


~Ma~~
Andrea Bergm , sq.
Counsel for De~dant
